Citation Nr: 0727313	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from April 
1965 to August 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder ("PTSD") discloses the need 
for further development prior to final appellate review. 
Specifically, the Board observes that the appellant's recent 
testimony before the undersigned Veterans Law Judge raises 
the question as to whether the appellant currently has a 
medical diagnosis of PTSD.  Since the appellant's claim has 
essentially been denied on the basis of the lack of a current 
diagnosis, this medical question must be resolved prior to 
the adjudication of the appellant's claim. 

In this regard, a review of the VA medical records contained 
in the claims file reveals that the appellant has been 
diagnosed with several mental disorders in the past, to 
include PTSD, bipolar disorder, major depressive disorder and 
panic disorder with agoraphobia. See VA medical records.  In 
light of these various diagnoses, the RO requested a medical 
opinion as to (1) whether or not the appellant had a current 
diagnosis of PTSD, and (2) if so, whether this diagnosis was 
due to a stressor event that consisted of a severe childhood 
trauma reported by the appellant or of a plane crash in 
service reported by the appellant that had been verified by 
the service department. April 2004 VA examination request.  
In response to the RO's request, a medical opinion was 
provided in June 2004 in which a medical doctor opined after 
reviewing the appellant's VA medical records, obtaining a 
history from the appellant, and performing a mental status 
examination that the appellant did not currently meet the DSM 
IV diagnostic criteria for PTSD. See June 2004 examination 
report.  Rather, the doctor diagnosed the appellant with 
bipolar disorder and borderline personality disorder. Id., p. 
3.  It was upon the basis of this June 2004 medical opinion 
that the appellant did not have a current diagnosis of PTSD 
that the RO affirmed the denial of the appellant's claim. 
August 2004 Statement of the Case.     

However, in support of his claim, the appellant and his 
spouse testified at a hearing before the Board in April 2007 
that the appellant has been participating in weekly therapy 
sessions since December 2006 at the VA medical facility in 
Charleston, South Carolina; and that this therapy pertained 
to diagnoses of both bipolar disorder and PTSD. See April 
2007 BVA hearing transcript, pgs. 7, 10-11.  In view of this 
testimony regarding outstanding medical records reflecting 
continued psychiatric treatment in which the appellant has 
been diagnosed with PTSD, the Board concludes that further 
development is necessary to include obtaining these medical 
records.   

If the updated treatment records obtained by the RO reflect 
that the appellant has in fact been under continued 
psychiatric care for PTSD, the RO should then schedule the 
appellant for another VA psychiatric examination with an 
appropriately qualified mental health examiner for the 
purpose of obtaining a medical opinion as to the cause of the 
appellant's PTSD.  In this regard, the Board observes that 
the appellant's previous diagnosis of PTSD appears to have 
been made by a VA psychologist that initially associated the 
diagnosis with a non-service related stressor event. See 
April 2000 VA medical records.  Although the appellant 
discussed with his psychologist the verified plane crash he 
witnessed during service, the psychologist neither attributed 
nor rebutted this stressor event as a cause of the 
appellant's PTSD. February 2001 VA medical records.  Rather, 
his records simply reflect the diagnosis, without any insight 
as to the definitive stressor upon which the diagnosis was 
ultimately based.  Since the service stressor event reported 
by the appellant has been verified and conceded by the RO, a 
new VA examination will be necessary to address the basis of 
the appellant's PTSD if his most recent VA medical records 
reveal such a diagnosis.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is necessary.  As such, the 
case is being returned to the RO via the AMC in Washington, 
D.C.; and the VA will notify the appellant if further action 
on his part is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility 
in Charleston, South Carolina dated 
from December 2006 to the present. 

3.  If additional VA medical records 
are located in accordance with the 
instructions set forth above and they 
reflect a diagnosis of PTSD, the RO 
should then schedule the appellant for 
a VA psychiatric examination with an 
appropriately qualified mental health 
professional to determine the etiology 
of any current PTSD.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner 
should provide an opinion as to the 
basis of the appellant's PTSD in terms 
of whether it is related to a service-
related stressor event (specifically, 
the plane crash reported by the 
appellant and verified by the service 
department) or a non-service-related 
stressor event (i.e., childhood trauma 
reported by the appellant in his VA 
medical records).  The claims file must 
be made available to the examiner for 
review and the examination report 
should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be 
provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



